Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amendments and arguments are persuasive over previous 35 U.S.C. 101 rejections and therefore rejections have been withdrawn.
Amendments and arguments are persuasive over previous 35 U.S.C. 103 rejections and therefore rejections have been withdrawn. The prior arts do not teach nor suggest independent claim 1 limitations, recited in part, “…generate a first vector of a distributed representation indicating the operation log such that, for each line of the operation log, the first vector is multi-dimensional vector uniquely representing a respective one of the lines of the operation log, calculate similarity the first vector and a second vector of a distributed representation based on another operation log to identify the first vector…” Generally, the prior arts teach acquiring log data, generating vectors, calculating similarities between vectors, detecting defects based on analysis and disabling operations of a target device. The claimed invention builds on the prior arts and details a specific method as recited in claim 1. The other independent claims recite similarly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113